J. S58042/18 & J. S58043/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF A.L.G.           :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: R.A.G., FATHER           :
                                    :         No. 796 WDA 2018


                   Appeal from the Decree, May 1, 2018,
             in the Court of Common Pleas of McKean County
                Orphans' Court Division at No. 42-17-0138



IN RE: ADOPTION OF A.R.G.           :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: R.A.G., FATHER           :
                                    :         No. 797 WDA 2018


                   Appeal from the Decree, May 1, 2018,
             in the Court of Common Pleas of McKean County
                Orphans' Court Division at No. 42-17-0139



IN RE: ADOPTION OF M.M.G.           :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: R.A.G., FATHER           :
                                    :         No. 798 WDA 2018


                   Appeal from the Decree, May 1, 2018,
             in the Court of Common Pleas of McKean County
                Orphans' Court Division at No. 42-17-0140




IN RE: ADOPTION OF A.L.G., A MINOR :     IN THE SUPERIOR COURT OF
                                   :           PENNSYLVANIA
APPEAL OF: M.G., MOTHER            :
                                   :          No. 808 WDA 2018
J. S58042/18 & J. S58043/18



                   Appeal from the Decree, May 1, 2018,
             in the Court of Common Pleas of McKean County
                Orphans' Court Division at No. 42-17-0138



IN RE: ADOPTION OF A.R.G., A MINOR :        IN THE SUPERIOR COURT OF
                                   :              PENNSYLVANIA
APPEAL OF: M.G., MOTHER            :
                                   :             No. 809 WDA 2018


                   Appeal from the Decree, May 1, 2018,
             in the Court of Common Pleas of McKean County
                Orphans' Court Division at No. 43-17-0139



IN RE: ADOPTION OF: M.M.G.,           :     IN THE SUPERIOR COURT OF
A MINOR                               :           PENNSYLVANIA
                                      :
APPEAL OF: M.G., MOTHER               :          No. 810 WDA 2018


                   Appeal from the Decree, May 1, 2018,
             in the Court of Common Pleas of McKean County
                Orphans' Court Division at No. 42-17-0140


BEFORE: OLSON, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:         FILED SEPTEMBER 24, 2018

     R.A.G. (“Father”) and M.G. (“Mother”) appeal from the May 1, 2018

decrees entered in the Court of Common Pleas of McKean County, Orphans’

Court Division, involuntarily terminating their parental rights to their

dependent children, A.L.G., male child, born in May 2010; A.R.G., female

child, born in January 2013; and M.M.G., female child, born in October 2005


                                   -2-
J. S58042/18 & J. S58043/18


(collectively, “Children”), pursuant to the Adoption Act,            23 Pa.C.S.A.

§§ 2511(a)(1), (2), (5), (8), and (b).      We have consolidated Father’s and

Mother’s appeals sua sponte. After careful review, we affirm.

      The orphans’ court set forth the following:1

            McKean County Children and Youth Services
            (hereinafter     [“CYS”]) filed      []   Petition[s]   to
            Involuntarily Terminate the Parental Rights of
            [Mother] and [Father] to [A.L.G., A.R.G., and M.M.G.]
            After several days of hearings and at the
            commencement of proceedings on April 6, 2018,
            Mother, through counsel, indicated that she wished to
            involuntarily relinquish her parental rights. Mother
            filed a Petition to Voluntarily Relinquish Parental rights
            and a full colloquy was conducted. However, since the
            petition cannot be made final until at least 10 days
            after it is acknowledged[,] further hearing was
            scheduled for April 27, 2018. Mother appeared at the
            April 27, 2018 hearing and indicated that she wished
            to withdraw her voluntary relinquishment. The record
            is now closed and this Memorandum addresses the
            request to involuntarily terminate Father’s and
            Mother’s parental rights.

            ....

            The initial hearing to address the termination petition
            was scheduled for January 5, 2018. Parents had
            notice of that hearing. All parties were present and
            ready to proceed except for Parents.         Parent[s’]
            counsel advised the court that Mother had an accident
            the night prior to the hearing and had been
            transported to the emergency room of the Kane
            Community Hospital for treatment. It was indicated

1 On May 1, 2018, three separate opinions were filed, one for each child. The
majority of the following recitation of the procedural history and facts of the
case was taken from the orphans’ court opinion for A.L.G. Where the narrative
differs regarding facts specific to A.R.G. and M.M.G., pertinent information
was inserted from the orphans’ court opinions for each child. The instances
where these insertions occur are clearly noted.


                                      -3-
J. S58042/18 & J. S58043/18


          that she that she [sic] had fallen and struck her head.
          It was also indicated that Father had gone to the
          hospital to assist Mother and to provide her
          transportation back to their residence in Mount
          Jewett, PA; and, neither Parent had obtained much
          sleep.    Counsel requested a continuance of the
          hearing.     The court granted the request for a
          continuance but indicated that Parents had 10 days to
          provide medical documentation to the court that
          verified that Mother did need/receive medical care and
          that it would have been difficult for her to appear for
          the January 5, 2018 hearing.               No medical
          documentation has been provided and the court,
          therefore, finds that Parents had no valid reason for
          failing to appear for the January 5, 2018 hearing.
          However, it was established at the January 12, 2018
          hearing that Parents had been consuming alcohol the
          night prior to the January 5, 2018 hearing. It was in
          the process of consuming alcohol that Mother fell and
          hit her head and an ambulance was called.

          The consumption of alcohol by the Parents on
          January 4, 2018 is very troubling as they are both
          prohibited from doing so. Father has an extensive
          prior criminal record and he is currently on 5tate [sic]
          Parole. It is a condition of his parole that he not
          consume alcohol or have any alcohol at his residence.
          He has had prior parole violations for consuming
          alcohol while on supervision. In 2017[,] he was
          personally transported by his parole officer to an
          inpatient treatment facility in Erie to address his
          frequent alcohol consumption. The reunification plan
          in the dependency case also mandates that Father and
          Mother consume no alcohol and they are to follow
          their     drug    and    alcohol   treatment     plans.
          Christina Mitchell, a drug and alcohol treatment
          specialist, testified that she was the treatment
          specialist assigned for Mother and Father.          She
          testified    that   they   each    missed    numerous
          appointments. Father was unsuccessfully discharged
          from treatment and Mother “chose to be discharged”
          from treatment in April of 2017.




                                   -4-
J. S58042/18 & J. S58043/18


          Mother also has a prior criminal record. She was
          required as part of her most recent period of
          supervision (which has now expired) to refrain from
          drinking alcohol and to complete drug and alcohol
          treatment.

          On February 22, 2018[,] Father appeared for a
          termination hearing intoxicated. His parole agent
          took him into custody after the hearing commenced
          and he was required to attend an inpatient treatment
          facility at “Maple Manor.” He completed that program
          and was discharged on March 26, 2018. He asserts
          that his previous inpatient treatment “was a joke” but
          he benefitted from the Maple Manor Program.

          Father’s alcoholism has put the [C]hildren’s safety
          directly at risk. In 2014[,] he was driving while
          intoxicated with the [C]hildren in the car. He was
          convicted of DUI Highest Rate of Alcohol and
          Endangering the Welfare of Children; and, sentenced
          to 1 to 5 years [of] confinement as he had prior DUI
          convictions. The fact that Father was on supervision
          for a prior DUI offense that occurred when his
          [C]hildren were in the car and then he showed up
          intoxicated for a termination hearing involving those
          same [C]hildren reflects the unbreakable grip that his
          alcohol addiction has on him. Despite the high risk of
          his parole being violated again for alcohol
          consumption and the negative effect in the
          termination proceedings[,] he drank a substantial
          amount of alcohol and then came to court.

          The court specifically finds that both Mother and
          Father have a long history of drug and alcohol
          addiction which they have little or no personal
          motivation to address – and this pattern will likely
          continue indefinitely into the future. The incidents on
          January 4, 2018 and February 22, 2018 reflect that
          the [P]arents’ alcohol addiction is becoming more, not
          less, severe. Knowing that Father could be facing
          revocation and confinement and knowing that they
          had a hearing the following day regarding termination
          of their parental rights, they none-the-less drank to
          the point that emergency personal [sic] responding to


                                   -5-
J. S58042/18 & J. S58043/18


          the scene concluded “that they (Parents) seemed to
          be intoxicated on something.”

          There were other concerns in Parent[s’] home on
          January 4, 2018. Parents were utilizing a fireplace for
          heat and the first responders were extremely
          concerned, based on the ashes and debris that had
          spilled out of the fireplace and onto the floor[,] that
          the structure could/would catch on fire. One first
          responder indicated that, if there were children in the
          home when they had responded, they would have felt
          compelled to report the incident to appropriate child
          welfare authorities.

          Father testified that he and Mother have resided
          together since shortly after Mother’s paramour,
          [C.F.], went to jail in 2015 for physically abusing
          [A.L.G.] and Father was released from his period of
          state incarceration for, in part, driving intoxicated with
          the [C]hildren in the car. However, Father also
          testified that he and Mother have not been involved in
          a relationship for years. He indicated that they reside
          together “for the kids.” He did testify that, despite
          not being in a relationship, he loves Mother and enjoys
          “sitting on the couch with her and cuddling for hours.”

          [The Children] have been in placement since
          November 19, 2015. Therefore, for over two years
          [CYS], the court and service providers have
          attempted to work with Parents to improve conditions
          to the point that the [C]hildren could safely be in
          Parents’ care and custody. When the [C]hildren were
          initially placed[,] Father was incarcerated in a State
          Correctional Facility.    He was facing charges for
          Driving Under the Influence and Endangering the
          Welfare of a Child(ren).       He was subsequently
          convicted at [] CR 2015 (McKean County) of both of
          these and additional counts. He was sentenced to a
          State period of confinement. Again, it is a condition
          of his sentence that he consume no alcohol and be in
          no place where alcohol is served and sold. He was
          also ordered to follow his drug and alcohol treatment
          plan.



                                    -6-
J. S58042/18 & J. S58043/18


          In November of 2015[,] Mother was also incarcerated.
          She was also facing a charge of Endangering the
          Welfare of a Child. The victim of that count was
          [A.L.G.] She was eventually convicted of one count
          of Endangering the Welfare of a Child (victim being
          [A.L.G.]) and sentenced to not less than 4 months to
          no more than 11½ months. The facts that support
          this conviction are: In November of 2015[,] Mother
          was residing with her then paramour, [C.F.,] and her
          [C]hildren in Bradford, PA. At that time[,] [A.L.G.]
          was attending elementary school in Bradford. School
          staff observed bruising on [A.L.G.’s] body.
          Lisa Dunkle, a CYS caseworker, responded to the
          school. She observed sever[e] bruising on [A.L.G.,]
          particularly in the buttock area. It was black and
          purple. It was evident that he had been extremely
          beaten likely with some item. [A.L.G.] was then
          transported to the Bradford Regional Medical Center
          where this extreme bruising was medically
          documented. At the hospital[,] [C.F.] admitted to
          caseworker Dunkle that he “had spanked him
          ([A.L.G]) because he was bad all the time and that is
          all he responds to.” Mother admitted to a CYS
          caseworker that she was aware that [C.F.] had, as in
          recently and on other previous occasions, inflicted
          corporal punishment on [A.L.G.] She explained that
          she is present when [C.F.] “spanks” [A.L.G.] and she
          was present for the November 2015 assault. She
          explained the [sic] [C.F.] “starts out with his hand and
          then proceeds to using a belt.” Mother justified these
          assaults by asserting that she herself was spanked
          and “this is all [A.L.G.] responds to.” Therefore,
          Mother not only prevented [sic] her paramour from
          physically beating and bruising [A.L.G.,] she
          encouraged it. Mother also attempted to downplay
          the harm/injury to [A.L.G.] She told Bradford City
          Police Officer Linda [C]lose that she “only saw one
          small bruise” and later indicated that she “saw nothing
          (regarding injury).” Officer Close, who has decades
          of experience as a police officer, indicated that “this is
          not the first time that I have seen injuries. There have
          been many incidents – but this is one of the cases that
          stuck with me.” [M.M.G.] indicated that she had also
          been struck with a belt by [C.F.] Mother initially


                                    -7-
J. S58042/18 & J. S58043/18


          indicated that she was not going to discontinue her
          relationship with [C.F.,] and she planned on
          cohabitating with him and the [C]hildren after they
          were both were [sic] released from incarceration
          ([C.F.] was subsequently convicted of criminal
          offenses that arose form [sic] beating [A.L.G.]). She
          sent letters to him while he was incarcerated
          indicating that she wanted to be back with him and
          “have your baby.”           However, her position
          subsequently changed. She resumed her relationship
          with Father when he was released from incarceration.
          The two of them have resided together for most of the
          time since the dependency case was initiated
          in in [sic] November of 2015.         However, their
          relationship is unstable and they have separated at
          times.

          The use of excessive corporal punishment, specifically
          beating [A.L.G.] with a belt, has caused emotional
          injury to all of the [C]hildren. [M.W., M.M.G.’s foster
          mother,] testified (testimony the court finds credible)
          that when her husband walked into a room with a
          belt[,] [M.M.G.] ran away in fear and hid from them.
          She was shaking and they had to assure her that they
          would never utilize a belt to discipline her.

          Although Father was incarcerated when the [C]hildren
          were abused by Mother’s paramour[,] Mother’s prior
          actions and inaction still have bearing regarding the
          request to terminate Father’s Parental Rights. As
          indicated elsewhere in these facts[,] Father continues
          to reside with Mother “for the kids.” Although Father
          claims he has no active romantic relationship with
          Mother[,] the two of them have a pattern of being
          together when Father is not incarcerated. Father has
          had periods of employment in the past[,] and the
          children were in Mother’s sole care when Father was
          working. Therefore, it is likely the [C]hildren would
          be in Mother’s care in the future if they were ever
          placed back into Father’s care.

          There was some initial cooperation from Parents
          following the November 2015 finding of dependency.
          Parents were attending medical appointments and


                                   -8-
J. S58042/18 & J. S58043/18


          staying in contact with the [C]hildren. However, in a
          June 2016 finding in the dependency case[,] it was
          indicated that Parents were only minimally working
          with the Parents as Teachers Program, which was a
          major component of the reunification plan. A finding
          was also made that Parents had once again been
          evicted and had no definite plans regarding housing.
          Mother and Father had also recently separated.
          Mother was still having contact with [C.F.,] and there
          was      evidence     that     she     intended     on
          continuing/renewing her relationship with him despite
          the abuse that he had inflicted on [A.L.G.] Father had
          missed many of his Drug and Alcohol treatment
          appointments and was on the verge of being
          discharged from treatment.

          Findings following the August 16, 2016 review hearing
          were more positive. Parents had reconciled again and
          they were each following their drug and alcohol and
          mental health treatment plans.

          By the time of the October 25, 2017 review hearing[,]
          Parents’ progress had again declined. They had
          separated yet again. Their participation in the Parents
          as Teachers program had fallen off. Father was
          residing with another female and Mother was
          homeless. Parents had previously obtained mental
          health evaluations but were not attending their mental
          health treatment appointments.

          It was found at a January 25, 2017 review hearing
          that Parents were still not following their mental
          health treatment plan. They hadn’t re-engaged since
          the January 25, 2017 hearing even though they had
          been ordered, as part of the reunification plan, to do
          so. Mother had new criminal charges and Father had
          two positive drug screens (positive for illegal
          substances) since the last hearing.         Father had
          re-engaged in Drug and Alcohol treatment. Parents
          still did not have available housing and they had made
          minimal efforts to obtain appropriate housing for the
          [C]hildren.




                                   -9-
J. S58042/18 & J. S58043/18


          At a May 10, 2017 review hearing[,] it was found that
          [P]arents had, in the past few days before the
          hearing, obtained housing. However, Father was still
          not engaged in mental health treatment and neither
          Parent was working with the Parents as Teachers
          Program. Father was missing his drug and alcohol
          appointments again.

          Parents have a horrible history regarding housing.
          They have repeatedly requested housing assistance,
          obtained housing, failed to pay rent and damaged the
          property which resulted in many, many evictions.
          They have had substantial judgments entered against
          them by different landlords.          CYS presented
          documentation of 9 different judgments from
          9 separate landlords totaling $12,488.36.

          Parents have also submitted false information in the
          past to obtain housing assistance. Linda Thompson
          from the McKean County Redevelopment Authority,
          the department that oversees many public housing
          programs in McKean County, testified that due to their
          negative history[,] there is [sic] no current housing
          assistance options for the Parents. Parents have
          made appointments with her organization and
          “no showed” on numerous occasions. She explained
          that, even if assistance was [sic] available, it is very
          unlikely that any landlords in McKean County would
          be willing to rent to Parents due to their well-known
          and negative rental history. She has attempted to
          work with Parents to develop a plan to re-pay past due
          rent/judgments but Parents failed to show up for
          appointments.

          Rebecca Plummer, the Director of the Christian
          Ministry in Bra[d]ford, testified that her organization
          provided housing assistance to Parents as far back as
          2011. Parents have requested assistance from the
          Ministry to pay of[f] their past due rent, for gas cards
          and for rental assistance. Parents knowingly provided
          false information to the Ministry and are therefore no
          longer eligible for assistance. In 2016[,] Parents had
          obtained a voucher for a one week stay at a local hotel
          from the Ministry.        The Ministry generally only


                                   - 10 -
J. S58042/18 & J. S58043/18


          provides a voucher for a week. After the first week[,]
          Mother came in and indicated that she and Father had
          separated when they had not. Because they believed
          Mother[,] they provided her with another voucher for
          an additional week. Then Mother and Father had a
          third party come in and claim to be homeless to obtain
          a third voucher. Mother took this voucher and forged
          it to make it look like it was a valid voucher for
          Parents.     Parents’ dishonesty and abuse of the
          Christian Ministry program forced the Ministry to
          make major changes to their operating procedures.

          Parents have also attempted to conceal information
          regarding their relocation and evictions form [sic]
          their caseworker. Joshua Blotzer testified that he had
          received information that Parents were about to be
          evicted from their residence and he questioned
          Parents about it, indicating that he and CYS
          maybe [sic] able to assist them in finding a new
          residence. Parents adamantly denied that they were
          being evicted. They were then evicted. Caseworker
          Blotzer also had difficulty obtaining required
          signatures form [sic] the Parents for school and
          treatment matters. Parents would indicate that they
          would sign the necessary papers but then not show up
          to do it. This resulted in unnecessary and harmful
          the [sic] delay in needed treatment for [the Children].

          Father has had a consistent pattern of criminal
          convictions and confinement for supervision violations
          including: 1) McKean County [] CR 2014. Conviction
          for DUI Highest Rate of Alcohol, Endangering the
          Welfare of Children. Sentenced to 1 to 5 years [of]
          confinement; 2) McKean County [] CR 2012.
          Conviction for DUI Highest Rate of alcohol. Sentenced
          to 90 days to 5 years; 3) McKean County [] CR 2007.
          Convicted of DUI Highest Rate.          Sentenced to
          48 hours to 6 months; 4) McKean County [] CR 2006.
          Convicted of Retail Theft, 3rd or Subsequent Offense.
          Sentenced to 6 months of probation; 5) McKean
          County [] CR 2005. Convicted of Theft by Unlawful
          Taking. Sentenced to 5 days to 6 months; 6) McKean
          County [] CR 2002. Convicted of Burglary (-2).
          Sentenced to 30 days to 1 year. Father has had many


                                  - 11 -
J. S58042/18 & J. S58043/18


              violations of his supervision on these convictions
              including being convicted of new offenses and utilizing
              drugs and alcohol. His current parole officer testified
              that Father “is found to be at a maximum level of
              supervision. He is frequently unemployed and has
              issues with drugs and alcohol.”            Parole Agent
              Shawn Hartman explained how he personally drove
              Father to an inpatient facility in September 2017. He
              received a call from McKean County Adult Probation
              and advised that Mother and Father had appeared for
              an appointment that Mother had with her county
              probation    officer.       Father    was     intoxicated.
              Agent Hartman then found alcohol containers in
              Parents’ residence[,] and Father admitted to
              consuming alcohol. Agent Hartman testified that
              Father has repeated episodes of intoxication and
              alcohol possession. Father completed the inpatient
              treatment program in Erie (which Father has termed
              “a joke”) but, again after that he: 1) had the incident
              on January 4th and 5th, 2018 where he and Mother
              were drinking; 2) missed many of his drug and alcohol
              appointments; and, 3) showed up intoxicated on
              February 22, 2018 for the termination hearings
              involving these cases. Mother was also violated for
              being intoxicated, etc. after she and Father showed up
              for her probation appointment under the influence in
              2017. This lengthy pattern of criminal activity and
              supervision violations is likely to continue in the future
              and result in Father being incarcerated again.

              Shannon McAndrew, a mobile mental health therapist
              at the Guidance Center in Bradford, is working with
              [A.L.G.] to address and assist him in controlling his
              negative behaviors [and has attempted to work with
              the family regarding therapy for A.L.G.2] The court
              found her testimony credible that Parents[’]
              participation with her and her program has been poor.
              For example, she made contact with Mother in
              November of 2018 and scheduled 3 appointments to
              meet with [A.L.G.] and Parents. She explained to
              Mother that it is very important that she meet with
              Parents to obtain [A.L.G.’s] history. She told Mother

2   Orphans’ court opinion as to M.M.G., 5/1/18 at 12.


                                       - 12 -
J. S58042/18 & J. S58043/18


           that “[A.L.G.] would not get better unless she
           (Mother) was involved.” Parents no showed for all
           3 appointments. She called Mother after each missed
           appointment and encouraged her to attend the next.
           She also offered Parents different times and dates for
           the appointments. Parents then stopped returning
           Ms. McAndrew’s calls.

           [A.L.G.] currently resides in the foster home of [R.H.]
           He had been placed there when he was initially
           removed from his Parents’ care. He was subsequently
           moved to his biological aunt and uncle[’s home]. He
           was placed with his aunt and uncle due to behavior
           problems he was having in [R.H.’s] foster home.
           Further, [R.H.] and her husband were separating and
           she had some personal matters to address. However,
           [the aunt and uncle] later advised CYS that they are
           not a permaencey [sic] option for [A.L.G.] Therefore,
           [A.L.G.] was transitioned back into [R.H.’s] foster
           home with his sister[, A.R.G.]

           [R.H.] is now divorced and she informed CYS that she
           had a strong bond with [A.L.G.] and would like for him
           to remain in her care. [A.L.G.] is doing well in [R.H.’s]
           foster home. [R.H.] monitors [A.L.G.’s] behavior in
           school and works with school staff and service
           providers to assist [A.L.G.] [A.L.G.] has a productive
           bond     with    her    and   his     sister[,   A.R.G.]
           Shannon McAndrew, [A.L.G.’s] mobile therapist,
           testified that [R.H.] has made all of the appointments
           that she scheduled for [A.L.G.] and she reaches out
           to Ms. McAndrew for assistance in managing
           [A.L.G.’s] behaviors.

Orphans’ court opinion as to A.L.G., 5/1/18 at 1-13.

           [A.R.G.] currently resides in the foster home of [R.H.]
           [A.L.G.] also resides there. [A.R.G.] has resided there
           since she was removed from her Parents’ care in
           2015. [A.R.G.] has a very strong bond with [R.H.]
           [A.R.G.] is doing well in the [R.H.] foster home.
           [R.H.] indicated that she would adopt [A.R.G.] if that
           is an option.       However, [A.L.G.] has had some
           difficulties in her home and she has not yet committed


                                    - 13 -
J. S58042/18 & J. S58043/18


           to adopting him. He has started a new medication
           regimen and is responding well. However, she wants
           to see a pattern of improvement before committing to
           adoption. She is unwilling to adopt one sibling without
           adopting the other. Therefore, if she decides not to
           adopt [A.L.G.,] she will not adopt [A.R.G.] either.

Orphans’ court opinion as to A.R.G., 5/1/18 at 12-13.

           [M.M.G.] is currently in the [M.W. and J.W.] foster
           home. She is doing well there. The [Ws] are
           providing a loving home for her and have made
           substantial efforts to assure that her needs are met.
           They are very active with her care, service providers
           and school. They intend on adopting M.M.G. if that is
           an option.

Orphans’ court opinion as to M.M.G., 5/1/18 at 12.

           Due to the delay that occurred from Parents’ failure to
           timely address approval of care, medication, etc.,
           McKean County CYS was granted legal authority to
           make these decisions. Services and treatment are
           now timely and [A.L.G.’s] behavior, although still of
           concern, has dramatically improved. Nevertheless,
           [R.H.] still has reservations about committing to the
           adoption. [A.L.G.’s] recent treatment has resulted in
           behavior improvements and there is optimism that
           progress will continue but this progress has not yet
           been for an extended period. She is hopeful that
           progress will continue and she would be willing to
           adopt [A.L.G.] and keep him in her home with
           [A.R.G.] but she cannot provide any guarantee at this
           time. This is an important factor that the court has to
           consider regarding whether termination of Father’s
           parental rights would best serve his developmental,
           physical and emotional needs.

Orphans’ court opinion as to A.L.G., 5/1/18 at 13.

           Due to the delay that occurred from Parents’ failure to
           timely address approval of care, medication, etc.,
           [CYS] was granted legal authority to make these



                                   - 14 -
J. S58042/18 & J. S58043/18


            decisions. Services and treatment are now timely for
            [M.M.G.]

Orphans’ court opinion as to M.M.G., 5/1/18 at 13.

            The [C]hildren enjoy visiting Parents when they are at
            visits. They interact with Parents. However, when
            Parents miss visits[,] it is upsetting to the [C]hildren.
            Parents have attended many of the visits but have
            also missed many of them. There is a pattern of the
            [C]hildren’s behavior declining after the visits. There
            have been concerns about Parents discussing
            inappropriate topics/information with the [C]hildren
            during the visits.       This has greatly upset the
            [C]hildren. For example, during the most recent visit,
            Mother, while Father was present[,] “told the kids that
            she might not see them for a while.” Mother also
            talked to the [C]hildren further but the case aid [sic]
            couldn’t hear what she was saying. Since the visit was
            days before the termination hearing[,] it is likely that
            Mother discussed the possibility that her rights might
            be terminated with the children. This, again, greatly
            upset the [C]hildren and was added stress that Mother
            should have not [sic] exposed the [C]hildren to.

Orphans’ court opinion as to A.L.G., 5/1/18 at 13.o

      The record reflects that the orphans’ court entered the decrees

terminating Father’s and Mother’s parental rights to A.L.G., A.R.G., and

M.M.G. on May 1, 2018. The record further reflects that on May 24, 2018,

Father filed timely notices of appeal, together with concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Thereafter, on

May 31, 2018, Mother filed timely notices of appeal, together with

Rule 1925(b) statements.     On June 1, 2018, the orphans’ court filed its

Rule 1925(a) opinions with respect to Father’s appeals wherein it referred this

court to its May 1, 2018 opinions concerning termination of Father’s parental


                                     - 15 -
J. S58042/18 & J. S58043/18


rights with respect to each of the Children and also addressed issues that

Father has now abandoned. Also on June 1, 2018, the orphans’ court filed its

Rule 1925(a) opinions with respect to Mother’s appeals wherein it referred this

court to its May 1, 2018 opinions concerning termination of Mother’s parental

rights with respect to each of the Children.

      Father raises the following issues for our review:

            1.     Whether the [orphans’] court erred in finding
                   that [CYS] had proven by clear and convincing
                   evidence that grounds for the involuntary
                   termination of [Father’s] parental rights existed
                   when [Father] was substantially in compliance
                   with [CYS’s] reunification plan; had made
                   efforts to correct the identified problems which
                   led to the placement of the minor [C]hildren;
                   when no evidence was submitted that [Father]
                   failed or refused to perform parental duties[;]
                   and[] when [CYS] did not otherwise prove
                   grounds existed to terminate [Father’s] parental
                   rights?

            2.     Whether the [orphans’] court erred in not giving
                   primary consideration to the effect of this
                   termination on the development and emotional
                   needs and welfare of the [Children] pursuant to
                   23 Pa.C.S.[A. §] 2511(b)?

Father’s brief at 9.

      Mother raises the following issue for our review:

            Whether the [orphans’] court abused its discretion in
            finding that [CYS] produced clear and convincing
            evidence to support an involuntary termination of
            [Mother’s] parental rights[?]

Mother’s brief at 9.




                                     - 16 -
J. S58042/18 & J. S58043/18


      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).        “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.




                                     - 17 -
J. S58042/18 & J. S58043/18


            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      In this case, the orphans’ court terminated Father’s and Mother’s

parental rights to A.L.G., A.R.G., and M.M.G. pursuant to Sections 2511(a)(1),

(2), (5), and (8), as well as (b). We have long held that, in order to affirm a

termination of parental rights, we need only agree with the orphans’ court as

to any one subsection of Section 2511(a), as well as Section 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze




                                    - 18 -
J. S58042/18 & J. S58043/18


the court’s termination decree pursuant to Subsections 2511(a)(2) and (b),

which provide as follows:

              (a)    General rule.--The rights of a parent in regard
                     to a child may be terminated after a petition
                     filed on any of the following grounds:

              ....

                     (2)   The    repeated     and    continued
                           incapacity, abuse, neglect or refusal
                           of the parent has caused the child
                           to be without essential parental
                           care,    control   or   subsistence
                           necessary for his physical or mental
                           well-being and the conditions and
                           causes of the incapacity, abuse,
                           neglect or refusal cannot or will not
                           be remedied by the parent.

              (b)    Other       considerations.--The      court    in
                     terminating the rights of a parent shall give
                     primary consideration to the developmental,
                     physical and emotional needs and welfare of the
                     child. The rights of a parent shall not be
                     terminated solely on the basis of environmental
                     factors such as inadequate housing, furnishings,
                     income, clothing and medical care if found to be
                     beyond the control of the parent. With respect
                     to any petition filed pursuant to subsection
                     (a)(1), (6) or (8), the court shall not consider
                     any efforts by the parent to remedy the
                     conditions described therein which are first
                     initiated subsequent to the giving of notice of
                     the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the orphans’ court abused its discretion by

terminating     Father’s    and    Mother’s     parental   rights   pursuant   to

Section 2511(a)(2).


                                       - 19 -
J. S58042/18 & J. S58043/18


            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).           “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services,   may   properly   be   rejected    as   untimely   or   disingenuous.”

In re A.L.D., 797 A.2d at 340 (internal quotation marks and citations

omitted).

      Here, in terminating Father’s parental rights, the orphans’ court noted

that Father has struggled with alcoholism for most of his life and at least as

long as A.L.G. and A.R.G. have been alive. (Orphans’ court opinions, 5/1/18

as to A.L.G. at 17; as to A.R.G. at 16; as to M.M.G. at 16.) Moreover, Father’s

alcoholism and his lack of motivation and/or inability to address same have


                                     - 20 -
J. S58042/18 & J. S58043/18


placed the Children at risk.     Father has driven while intoxicated with the

Children in the car. Additionally, Father’s alcoholism has made him unable to

retain employment and housing.           Father’s alcoholism has resulted in

numerous evictions and $12,000 of landlord judgments entered against him.

Although Father’s alcoholism placed him at high risk of violating his parole and

losing his Children, Father not only continued to consume alcohol, but his

alcohol consumption has increased. Father consumed alcohol with Mother the

night before the scheduled January 5, 2018 termination hearing to the point

where Mother fell and struck her head, and as a result, Father and Mother did

not attend the hearing. (Id. at 17-18; 16-17; and 16-17.) Father consumed

alcohol the night before the scheduled February 22, 2018 termination hearing

to the point where he appeared in court intoxicated and was taken into

custody. (Id. 17-18; 17; and 17.)

        With respect to the termination of Mother’s parental rights, the orphans’

court noted that she, too, has struggled with alcoholism for years. (Id. at 18;

17; and 17.) As previously stated, she consumed so much alcohol the night

before the January 5, 2018 termination hearing that she fell and struck her

head. (Id. at 17; 16; and 16.) Mother’s drunken fall resulted in her need for

emergency medical care and her inability to attend the termination hearing.

(Id.)

        In terminating Father’s and Mother’s parental rights to the Children, the

orphans’ court noted that Father and Mother have an enabling relationship.



                                      - 21 -
J. S58042/18 & J. S58043/18


(Id. at 18; 17; and 17.) When Father and Mother are together – which is

often – they drink alcohol together.    Additionally, Father and Mother have

failed to follow through with the Parents as Teachers Program; have failed to

consistently attend Child’s medical appointments; have failed to follow

through with and complete their drug and alcohol treatment, but have

continued to drink alcohol; have consistently failed to take reasonable steps

to address the Children’s medical and mental health needs; have neglected to

sign necessary medical forms for approval of the Children’s medical care; and

have failed to attend the Children’s medical and dental appointments. (Id.)

      We conclude that the record supports the orphans’ court’s factual

findings and that the orphans’ court did not abuse its discretion in terminating

Father’s and Mother’s parental rights to A.L.G., A.R.G., and M.M.G. under

Section 2511(a)(2). The record demonstrates that the conditions that existed

upon removal establish repeated and continued incapacity, abuse, neglect, or

refusal of Father and Mother that caused the Children to be without essential

parental care, control, or subsistence necessary for their physical or mental

well-being. The record also supports the conclusion that Father and Mother

continued to lack capacity to parent the Children.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The


                                     - 22 -
J. S58042/18 & J. S58043/18


             emotional needs and welfare of the child have been
             properly interpreted to include “[i]ntangibles such as
             love, comfort, security, and stability.” In re K.M., 53
             A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
             A.2d [481, 485 (Pa. 1993)], this Court held that the
             determination of the child’s “needs and welfare”
             requires consideration of the emotional bonds
             between the parent and child. The “utmost attention”
             should be paid to discerning the effect on the child of
             permanently severing the parental bond. In re K.M.,
             53 A.3d at 791.       However, as discussed below,
             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”       In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,


                                      - 23 -
J. S58042/18 & J. S58043/18


                  comfort, security, and stability the child
                  might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 73 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Father’s and Mother’s parental rights

favored A.L.G.’s and A.R.G.’s needs and welfare, the orphans’ court noted its

immediate concern that R.H.’s plans regarding the adoption of A.L.G. and

A.R.G. are uncertain due to A.L.G.’s negative behaviors.        (Orphans’ court

opinions, 5/1/18 as to A.L.G. at 19; as to A.R.G. at 18.) The orphans’ court

noted R.H.’s testimony that she has a very strong bond with A.L.G. and A.R.G.

and that she intends to take all steps to assure that A.L.G. obtains the

treatment and care that he needs even if she does not adopt A.L.G. R.H.

indicated she would not abandon A.L.G. and A.R.G. and that she would assist

CYS in finding an adoptive home for A.L.G. and A.R.G. (Id.)


                                     - 24 -
J. S58042/18 & J. S58043/18


      The orphans’ court balanced the uncertainty of R.H.’s adoption of A.L.G.

and A.R.G. against the alternative of not granting the involuntary termination

petition. (Id. as to A.L.G. at 19; as to A.R.G. at 18.) Although the orphans’

court noted that A.L.G. and A.R.G. recognize Mother and Father and enjoy

spending time with them, the orphans’ court concluded that it is unlikely that

Mother and Father will address their alcoholism. (Id. as to A.R.G. at 19; as

to A.R.G. at 18.)    The orphans’ court found that if it did not grant the

termination petitions, it would be less likely that A.L.G. and A.R.G. would be

adopted in the future, either by R.H. or another family, because they would

be caught in an “in-between world where [A.L.G. and A.R.G. know their]

Parents and enjoy[] their visits but cannot be in their care” which will likely

be troubling for A.L.G. and A.R.G. (Id. as to A.L.G. at 19; as to A.R.G. at 19.)

The orphans’ court concluded that because there exists a much greater

potential for A.L.G. and A.R.G. to obtain permanency if parental rights are

terminated, termination would “best fulfill [Child’s] ‘developmental, physical

and emotional needs and welfare.’” (Id. as to A.L.G. at 20; as to A.R.G. at

19.) Our review of the record supports the orphans’ court’s determination,

and the orphans’ court did not abuse its discretion in terminating Father’s and

Mother’s parental rights to A.L.G. and A.R.G.

      In determining that termination of Father’s and Mother’s parental rights

favored M.M.G.’s needs and welfare, the orphans’ court noted that although

M.M.G. has a bond with Father and Mother, that bond has been more



                                     - 25 -
J. S58042/18 & J. S58043/18


destructive than beneficial to M.M.G. (Orphans’ court opinion, 5/1/18 as to

M.M.G. at 18.) The orphans’ court further noted that M.M.G. has “received

extensive mental health treatment and is in great need of stability.”        The

orphans’ court determined that M.M.G.’s foster parents provide her with the

stability that she needs, which has improved M.M.G.’s anxiety and mental

health concerns.    Accordingly, the orphans’ court concluded that severing

M.M.G.’s bond with Father and Mother would “still best fulfill [M.M.G.’s]

‘developmental, physical, and emotional needs and welfare.’”        (Id.)    Our

review of the record supports the orphans’ court’s determination, and the

orphans’ court did not abuse its discretion in terminating Father’s and Mother’s

parental rights to M.M.G.

      Based upon our review of the record, we find no abuse of discretion and

conclude that the orphans’ court appropriately terminated Father’s and

Mother’s   parental    rights   to   A.L.G.,   A.R.G.,   and   M.M.G.       under

Sections 2511(a)(2) and (b).

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2018


                                     - 26 -
J. S58042/18 & J. S58043/18




                              - 27 -